Exhibit 10.1.1

 

EXECUTION COPY

 

EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of March 28, 2013 and is effective as of the Amendment Effective Date (as
defined in Section 8), by and among SYNTA PHARMACEUTICALS CORP., a Delaware
corporation (“Borrower”), SYNTA SECURITIES CORP., a Massachusetts corporation
(“Guarantor”; together with the Borrower, each a “Loan Party” and, collectively,
the “Loan Parties”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, acting in its capacity as agent (“Agent”) for the lenders under the
Loan Agreement (as defined below) (“Lenders”), and the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Loan Parties, Lenders and Agent are parties to that certain Loan
and Security Agreement, dated as of September 30, 2010 (as amended prior to the
date hereof, the “Existing Loan Agreement”, and as amended hereby and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Loan Agreement”; capitalized terms used herein have the meanings given to
them in the Loan Agreement except as otherwise expressly defined herein),
pursuant to which Lenders have made to the Borrower a term loan in the original
principal amount of $15,000,000, the outstanding principal balance of which is
$9,600,000 as of the date hereof; and

 

WHEREAS, Borrower has requested that the Lenders make an additional term loan in
the amount of $12,900,000 (the “Additional Term Loan”) and amend certain
provisions of the Loan Agreement in connection therewith; and Agent and Lenders
are willing to provide the Additional Term Loan and amend the Existing Loan
Agreement in accordance with, and subject to, the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Loan Parties, Lenders and Agent
hereby agree as follows:

 

1.                                      Acknowledgment of Obligations.  Borrower
hereby acknowledges, confirms and agrees that all Term Loans made prior to the
date hereof, together with interest accrued and accruing thereon, and fees,
costs, expenses and other charges owing by Borrower to Agent and Lenders under
the Loan Agreement and the other Debt Documents, are unconditionally owing by
Borrower to Agent and Lenders, without offset, defense or counterclaim of any
kind, nature or description whatsoever except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditor’s rights generally.

 

2.                                      Amendments to Loan Agreement.  Subject
to the terms and conditions of this Amendment, including, without limitation,
the conditions precedent to effectiveness set forth in Section 8 below, the Loan
Agreement is hereby amended as follows:

 

(a)                                 Section 2.2 of the Loan Agreement is hereby
amended by deleting subsections (a) and (b) in their entirety and substituting
in lieu thereof the following:

 

(a)                                 Commitment. (i)  The Lenders made a term
loan to Borrower on the Closing Date (as defined below) in the original
aggregate principal amount of $15,000,000, the outstanding principal balance of
which is $9,600,000 (the “Existing Term Loan”).

 

(ii) Additional Term Loan. Subject to the terms and conditions hereof, each
Lender, severally, but not jointly, agrees to make an additional term loan (the
“Additional Term Loan”, and together with the Existing Term Loan, the “Term
Loan”) to Borrower on March 28, 2013 (the “Eighth Amendment Effective Date”) in
an aggregate principal amount not to exceed such Lender’s additional term loan
commitment as identified on Schedule A hereto. The total Term Loan commitment of
each Lender shown on Schedule A hereto, as it may be amended to reflect
assignments made in accordance with this Agreement or terminated or reduced in
accordance with

 

--------------------------------------------------------------------------------


 

this Agreement, shall be its “Commitment”, and the aggregate of all such
commitments, the “Commitments”. Notwithstanding the foregoing, the aggregate
principal amount of the Term Loan, after giving effect to the funding of the
Additional Term Loan, shall not exceed $22,500,000 (the “Total Commitment”).
Each Lender’s obligation to fund the Additional Term Loan shall be limited to
such Lender’s portion of the Additional Term Loan shown on Schedule A.  Prior to
funding of the Additional Term Loan, all references in this Agreement to
“Commitments” shall mean the aggregate outstanding principal amount of the
Existing Term Loan, and after funding of the Additional Term Loan all references
in this Agreement to the Commitments shall mean the aggregate outstanding
principal amount of the Term Loan.

 

(b)                                 Funding of Additional Term Loan. Upon the
terms and subject to the conditions set forth herein, each Lender, severally and
not jointly, shall make available to Agent its portion of the requested
Additional Term Loan shown on Schedule A, in lawful money of the United States
of America in immediately available funds, to the Collection Account (as defined
below) prior to 11:00 a.m. (New York time) on the Eighth Amendment Effective
Date. Agent shall, unless it shall have determined that one of the conditions
set forth in Sections 4.1 and 4.2 have not been satisfied, by 4:00 p.m. (New
York time) on the Eighth Amendment Effective Date, credit the amounts received
by it in like funds to Borrower by wire transfer to, unless otherwise specified
in a Disbursement Letter (as defined below), the following deposit account of
Borrower (or such other deposit account as specified in writing by an authorized
officer of Borrower and acceptable to Agent):

 

Bank Name:

State Street Bank & Trust Company

Account Name:

Synta Pharmaceuticals Corp.

 

(b)                                 Section 2.3 of the Existing Loan Agreement
is hereby amended by deleting the first sentence of subsection (a) in its
entirety and substituting in lieu thereof the following:

 

The Existing Term Loan shall accrue interest in arrears from the Closing Date up
to but excluding the Eighth Amendment Effective Date, and the Term Loan shall
thereafter accrue interest in arrears from, and including, the Eighth Amendment
Effective Date until the Term Loan is fully repaid, in each case, at a fixed per
annum rate of interest equal to 9.75%.

 

(c)                              Section 2.3 of the Existing Loan Agreement is
hereby amended by deleting subsection (b) in its entirety and substituting in
lieu thereof the following:

 

(b)                                 Payments of Principal and Interest.

 

(i)                                     Interest Payments.  Borrower shall pay
interest on the Term Loan to the Agent, for the ratable benefit of Lenders, in
arrears on the first day of each calendar month (each, a “Scheduled Payment
Date”) at the rate of interest determined in accordance with Section 2.3(a),
commencing on April 1, 2013.

 

(ii)                                  Principal Payments.  The Borrower shall
repay principal on the Term Loan to the Agent, for the ratable benefit of the
Lenders, in thirty (30) equal consecutive monthly installments of $750,000 on
each Scheduled Payment Date, commencing on January 1, 2014.

 

2

--------------------------------------------------------------------------------


 

(iii)                               Payments Generally.  Notwithstanding the
foregoing provisions of this Section 2.3(b), all unpaid principal and accrued
interest with respect to the Term Loan is due and payable in full to Agent, for
the ratable benefit of Lenders, on the earlier of (A) June 1, 2016 or (B) the
date that the Term Loan otherwise becomes due and payable hereunder, whether by
acceleration of the Obligations pursuant to Section 8.2 or otherwise (the
earlier of (A) or (B), the “Term Loan Maturity Date”).  Each scheduled payment
of interest or principal hereunder is referred to herein as a “Scheduled
Payment.”  Without limiting the foregoing, all Obligations shall be due and
payable on the Term Loan Maturity Date.

 

(d)                                 Section 2.4 of the Existing Loan Agreement
is hereby amended by deleting each reference to the “Third Amendment Effective
Date” therein and substituting in lieu thereof the phrase “Eighth Amendment
Effective Date”.

 

(e)                                  Section 2.7 of the Existing Loan Agreement
is hereby amended by deleting subsection (c) in its entirety and substituting in
lieu thereof the following:

 

(c)                                  Final Payment Fee.  On the date upon which
the outstanding principal amount of the Term Loan is repaid in full, or if
earlier, is required to be repaid in full (whether by scheduled payment,
voluntary prepayment, acceleration of the Obligations pursuant to Section 8.2 or
otherwise), Borrower shall pay to Agent, for the benefit of Lenders in
accordance with their Pro Rata Shares, a non-refundable fee (the “Final Payment
Fee”) equal to 3.5% of the principal amount of the Term Loan (i.e. $787,500),
which Final Payment Fee shall be deemed to be fully-earned on the Eighth
Amendment Effective Date, and which Final Payment Fee shall not be reduced by
the Accrued Existing Final Payment Fee paid pursuant to and defined in that
certain Eighth Amendment to Loan and Security Agreement dated as of March 28,
2013, which Accrued Existing Final Payment Fee shall be deemed to be
fully-earned on the Eighth Amendment Effective Date.  If for any reason the Term
Loan is prepaid in part prior to its scheduled maturity date (which for the
avoidance of doubt shall not be permitted under this Agreement), (i) Borrower
shall pay on the date of any such partial prepayment a fee equal to 3.5% of the
principal amount of the Term Loan so prepaid, and (ii) the Final Payment Fee due
and payable on the date the Term Loan is repaid in full or required to be repaid
in full shall be reduced by the aggregate amount of any such payments described
in the foregoing clause (i).

 

(f)                                   Section 3.4(a) of the Existing Loan
Agreement is hereby amended by deleting the phrase “negative nine (-9)” therein
and replacing such phrase with “negative seven (-7)”.

 

(g)                                  Section 4.1 of the Existing Loan Agreement
is hereby amended by deleting the phrase “Term Loan” in the first paragraph
thereof and replacing such phrase with “Existing Term Loan”.

 

(h)                                 Subsection (l) of Section 4.1 of the
Existing Loan Agreement is hereby amended by replacing such subsection in its
entirety with the following:

 

(l)                                     one or more completed perfection
certificates from each Loan Party, duly executed by such Loan Party (each and
collectively with the perfection certificates delivered on July 1, 2011 and on
the Eighth Amendment Effective Date, the “Perfection Certificate”), a form of
which Agent previously delivered to Borrower;

 

(i)                                     Article 4 of the Existing Loan Agreement
is hereby amended by adding the following as Section 4.3 thereto:

 

4.3       Conditions Precedent to Additional Term Loan.                    No
Lender shall be obligated to make its Pro Rata Share of the Additional Term
Loan, or to take, fulfill, or perform any other action hereunder, until (i) the
following have been delivered to Agent:

 

(a)                                 a counterpart of the Eighth Amendment to
Loan and Security Agreement duly executed by each Loan Party, each Lender and
Agent;

 

3

--------------------------------------------------------------------------------


 

(b)                                 each of the items listed in Section 4.1(i)
and Section 4.1(m) (to the extent not delivered on or prior to the Eighth
Amendment Effective Date), and Section 4.1(l) (updated to reflect facts as of
the Eighth Amendment Effective Date);

 

(c)                                  a certificate of good standing of each Loan
Party from the jurisdiction of such Loan Party’s organization and a certificate
of foreign qualification from each jurisdiction where such Loan Party’s failure
to be so qualified could reasonably be expected to have a Material Adverse
Effect, in each case as of a recent date acceptable to Agent;

 

(d)                                 a certificate duly executed by the Secretary
of Borrower meeting the requirements of Section 4.1(b);

 

(e)                                  current UCC lien, judgment, bankruptcy and
tax lien search results demonstrating that there are no other Liens on the
Collateral, other than Liens in favor of Agent, on behalf of itself and Lenders,
and Permitted Liens;

 

(f)                                   a disbursement instruction letter, in form
and substance satisfactory to Agent and the Lenders, duly executed by each Loan
Party, Agent and each Lender (the “Second Disbursement Letter”);

 

(g)                                  a legal opinion of Loan Parties’ counsel,
in form and substance satisfactory to Agent;

 

(h)                                 all other documents and instruments as Agent
or any Lender may reasonably deem necessary or appropriate to effectuate the
intent and purpose of this Agreement;

 

(i)                                     amended and restated Notes duly executed
by Borrower in favor of each applicable Lender (if requested by such Lender);

 

(j)                                    a revised IP Security Agreement, in form
and substance satisfactory to Agent, executed by each Loan Party and Agent, to
be held in escrow in accordance with Section 3.4 of the Loan Agreement; and

 

(k)                                 all other documents and instruments as Agent
or the Lenders may reasonably deem necessary or appropriate to effectuate the
intent and purpose of this Agreement;

 

(ii) Agent and Lenders shall have received the fees required to be paid by
Borrower, and Borrower shall have reimbursed Agent and Lenders for all fees,
costs and expenses presented as of the Eighth Amendment Effective Date; and

 

(iii) (a) all representations and warranties in Section 5 below shall be true
and correct in all material respects on and as of the Eighth Amendment Effective
Date, except to the extent such representations or warranties (x) contain
materiality qualifiers, in which case such representations and warranties are
true in correct in all respects, or (y) expressly relate to an earlier date, in
which case such representations and warranties were true and correct in all
respects on and as of such earlier date.; (b) no Default or Event of Default has
occurred and is continuing, or would result from the making of the Additional
Term Loan; and (c) Agent shall have received a certificate from an authorized
officer of Borrower confirming each of the foregoing.

 

(j)                                    Sections 5.3, 5.6, and 5.9 of the
Existing Loan Agreement are hereby amended by deleting each instance of the
phrase “Closing Date” in such Section and replacing such phrase with “Eighth
Amendment Effective Date”.

 

(k)                                 The Existing Loan Agreement is amended by
replacing Schedule A (Commitments) to the Loan Agreement in its entirety with
Schedule I to this Amendment.

 

4

--------------------------------------------------------------------------------


 

(l)                                     The Loan Agreement is amended by
replacing Schedule B (Disclosures) to the Loan Agreement in its entirety with
Schedule II to this Amendment.

 

(m)                             The term “Debt Documents” (as defined in the
Existing Loan Agreement) is hereby amended to include this Amendment and the
other documents executed in connection therewith, including without limitation,
the Second Disbursement Letter.

 

3.                                      No Other Consents or Amendments.  Except
for the amendments set forth and referred to in Section 2 above, the Loan
Agreement and the other Debt Documents shall remain unchanged and in full force
and effect.  Nothing in this Amendment is intended, or shall be construed, to
constitute a novation or an accord and satisfaction of any of Borrower’s or
Guarantor’s Obligations or to modify, affect or impair the perfection or
continuity of Agent’s security interests in, security titles to or other liens,
for the benefit of itself and the Lenders, on any Collateral for the
Obligations.

 

4.                                      Representations and Warranties.  To
induce Agent and Lenders to enter into this Amendment, each Loan Party does
hereby warrant, represent and covenant to Agent and Lenders that after giving
effect to this Amendment (a) each representation or warranty of the Loan Parties
set forth in the Loan Agreement is hereby restated and reaffirmed as true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date hereof as if such
representation or warranty were made on and as of the date hereof (except to the
extent that any such representation or warranty expressly relates to a prior
specific date or period), (b) no Default or Event of Default has occurred and is
continuing as of the date hereof and (c) each Loan Party has the power and is
duly authorized to enter into, deliver and perform this Amendment and this
Amendment is the legal, valid and binding obligation of each Loan Party
enforceable against each Loan Party in accordance with its terms.

 

5.                                      Accrued Existing Final Payment Fee.
Notwithstanding anything to the contrary in the Existing Loan Agreement, and in
consideration for Agent and Lenders’ agreement to enter into this Amendment and
to extend the Additional Term Loan (on the terms and conditions herein), the
Borrower agrees to pay an amount equal to $414,302.33 (the “Accrued Existing
Final Payment Fee”) (of which, for the avoidance of doubt, $276,201.55 shall be
for the account of GECC as a Lender, and $138,100.78 shall be for the account of
MidCap Funding III, LLC as a Lender), for benefit of the Lenders under the
Existing Loan Agreement, on a pro rata basis in accordance with the percentages
held by such Lenders of the Existing Term Loan (as defined in the Loan
Agreement), which Accrued Existing Final Payment Fee shall be fully earned and
non-refundable, and which fee represents a portion of the Final Payment Fee
under the Loan Agreement prior to giving effect to this Amendment (which, for
the avoidance of doubt, shall not offset or reduce in any way the Final Payment
Fee set forth in Section 2.7(c) of the Loan Agreement).

 

6.                                      Amendment Fee.  On the Eighth Amendment
Effective Date, Borrower shall pay to Agent, for the benefit of Lenders in
accordance with their Pro Rata Shares after giving effect to this Amendment, a
non-refundable amendment fee (the “Amendment Fee”) in an amount equal to
$17,000.00 (of which, for the avoidance of doubt, $9,444.44 shall be for the
account of GECC as a Lender, and $7,555.56 shall be for the account of MidCap
Funding III, LLC as a Lender), which fee shall be fully earned when paid.

 

7.                                      Post-Closing Covenant.  On or before
April 4, 2012, or such later date as agreed to in writing by Agent, Borrower
shall deliver to Agent a copy of a filed UCC-3 Financing Statement Amendment,
which shall be in form and substance reasonably satisfactory to Agent, in
respect of the UCC-1 Financing Statement File Number 20124770634, dated
12/10/2012, in favor of Konica Minolta Business Solutions USA, Inc. as Secured
Party.

 

8.                                      Conditions Precedent to Effectiveness of
this Amendment.  This Amendment shall become effective as of the date (the
“Amendment Effective Date”) of satisfaction of the following conditions:

 

(a)                                 Agent shall notify Borrower in writing that
Agent has received one or more counterparts of this Amendment duly executed and
delivered by the Loan Parties, Agent and Lenders, in form and substance
satisfactory to Agent and Lenders;

 

5

--------------------------------------------------------------------------------


 

(b)                                 Both before and after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing;

 

(c)                                  Agent shall have received the Accrued
Existing Final Payment Fee and the Amendment Fee in immediately available funds;
and

 

(d)                                 Agent shall have received each of the
documents required to be delivered pursuant to Section 4.3 of the Loan Agreement
and all other documents and instruments as Agent or any Lender may reasonably
deem necessary or appropriate to effectuate the intent or purpose of this
Amendment.

 

8.                                      Release.

 

(a)                                 In consideration of the agreements of Agent
and Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each Loan Party, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender and their respective successors and assigns,
and their respective present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (Agent, Lenders and all such other persons being
hereinafter referred to collectively, as the “Releasees” and individually, as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
Loan Party or any of its respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
Amendment Effective Date, including, without limitation, for or on account of,
or in relation to, or in any way in connection with the Loan Agreement or any of
the other Debt Documents or transactions thereunder or related thereto.

 

(b)                                 Each Loan Party understands, acknowledges
and agrees that its release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

(c)                                  Each Loan Party agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

9.                                      Covenant Not To Sue.  Each Loan Party,
on behalf of itself and its respective successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any Claim released, remised and discharged by the Loan Parties pursuant to
Section 8 above.  If any Loan Party or any of its respective successors, assigns
or other legal representatives violates the foregoing covenant, each Loan Party,
for itself and its successors, assigns and legal representatives, jointly and
severally agrees to pay, in addition to such other damages as any Releasee may
sustain as a result of such violation, all attorneys’ fees and costs incurred by
any Releasee as a result of such violation.

 

10.                               Security Interest and Obligations. Borrower
confirms that its pledges, grants of security interests or other similar rights
or obligations, as applicable, under each of the Debt Documents to which it is
party remain in full force and effect.  Without limiting the generality of the
foregoing, the Borrower further agrees (A) that any reference to “Obligations”,
contained in any Debt Document shall include, without limitation, the
“Obligations” as such term is defined in the Loan Agreement as amended on the
date hereof and (B) that the related pledges and grants of security contained in
Debt Documents shall include and extend to such Obligations.  Borrower hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to Agent and the Lenders under the Loan Agreement and

 

6

--------------------------------------------------------------------------------


 

the other Debt Documents are in full force and effect, are properly perfected
and are enforceable in accordance with the terms of the Loan Agreement and the
other Debt Documents.

 

11.                               Loan Agreement References; Definitions. Each
reference, whether direct or indirect, in each Debt Document to the “Loan
Agreement” shall mean and be a reference to the Loan Agreement as amended by
this Amendment (and as may be further amended, amended and restated, modified or
supplemented and in effect from time to time).  The definition of any term
defined in any Debt Document by reference to the terms defined in the Loan
Agreement shall be amended to be defined by reference to the defined term in the
Loan Agreement as amended by this Amendment (and as may be further amended,
amended and restated, modified or supplemented and in effect from time to time).

 

12.                               Advice of Counsel.  Each of the parties
represents to each other party hereto that it has discussed this Amendment with
its counsel.

 

13.                               Severability of Provisions.  In case any
provision of or obligation under this Amendment shall be invalid, illegal or
unenforceable in any applicable jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

14.                               Counterparts.  This Amendment may be executed
in multiple counterparts, each of which shall be deemed to be an original and
all of which when taken together shall constitute one and the same instrument.

 

15.                               GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD
TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS.

 

16.                               Entire Agreement.  The Loan Agreement as and
when amended through this Amendment embodies the entire agreement between the
parties hereto relating to the subject matter thereof and supersedes all prior
agreements, representations and understandings, if any, relating to the subject
matter thereof.

 

17.                               No Strict Construction, Etc.  The parties
hereto have participated jointly in the negotiation and drafting of this
Amendment.  In the event an ambiguity or question of intent or interpretation
arises, this Amendment shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Amendment.  Time
is of the essence for this Amendment.

 

18.                               Costs and Expenses.  Loan Parties absolutely
and unconditionally agree, jointly and severally, to pay or reimburse upon
demand for all reasonable fees, costs and expenses incurred by Agent and the
Lenders that are Lenders on the Closing Date in connection with the preparation,
negotiation, execution and delivery of this Amendment and any other Debt
Documents or other agreements prepared, negotiated, executed or delivered in
connection with this Amendment or transactions contemplated hereby.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to Loan
and Security Agreement to be duly executed and delivered as of the day and year
specified at the beginning hereof.

 

BORROWER:

 

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

 

 

By:

/s/ Keith Ehrlich

 

Name:

Keith Ehrlich

 

Title:

CFO

 

 

 

 

 

GUARANTOR:

 

 

 

SYNTA SECURITIES CORP.

 

 

 

 

 

By:

/s/ Keith Ehrlich

 

Name:

Keith Ehrlich

 

Title:

Director

 

 

 

EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Alan M. Silbert

 

Name:

Alan M. Silbert

 

Title:

Its Duly Authorized Signatory

 

 

 

EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

MIDCAP FUNDING III, LLC

 

 

 

 

 

By:

/s/ Robert Goodridge

 

Name:

Robert Goodridge

 

Title:

Authorized Signatory

 

 

 

EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SCHEDULE A

 

COMMITMENTS

 

Name of Lender

 

Additional Commitment of
such Lender

 

Total Commitment of
such Lender

 

Pro Rata Share

 

General Electric Capital Corporation

 

$

6,100,000

 

$

12,500,000

 

55.56

%

MidCap Funding III, LLC

 

$

6,800,000

 

$

10,000,000

 

44.44

%

 

 

 

 

 

 

 

 

TOTAL

 

$

12,900,000

 

$

22,500,000

 

100

%

 

--------------------------------------------------------------------------------

 